Citation Nr: 1222093	
Decision Date: 06/25/12    Archive Date: 07/02/12

DOCKET NO.  11-26 033	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Whether new and material evidence has been received to reopen a previously denied claim for service connection for an anxiety reaction with seizures (claimed as psychiatric and seizure disorders).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Shamil Patel, Associate Counsel


INTRODUCTION

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran served on active duty from April 1953 to December 1953.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which denied service connection for an anxiety reaction with seizures on the grounds that the evidence submitted was not new and material.

A Travel Board hearing was held in May 2012 with the Veteran in St. Petersburg, Florida, before the undersigned Veterans Law Judge, who was designated by the Chairman to conduct the hearing pursuant to 38 U.S.C.A. § 7107(c), (e)(2) and who is rendering the determination in this case.  A transcript of the hearing testimony is in the claims file.


FINDINGS OF FACT

1.  The Veteran did not appeal a February 1954 rating decision that denied service connection for an anxiety reaction with grand mal seizures.

2.  Evidence received since the February 1954 rating decision, when considered with previous evidence of the record, does not relate to an unestablished fact necessary to substantiate the Veteran's claim and does not raise a reasonable possibility of substantiating the claim.



CONCLUSIONS OF LAW

1.  The February 1954 rating decision that denied service connection for an anxiety reaction with seizures is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.302, 20.1103 (2011).

2.  New and material evidence has not been received to reopen a claim for service connection for an anxiety reaction with seizures.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A.  Veterans Claims Assistance Act of 2000

Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159 (2011).  Such notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if there is a favorable disposition of the claim.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107; 38 C.F.R. §§ 3.159, 3.326; see also Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  The Board notes that effective May 30, 2008, VA amended its regulations governing VA's duty to provide notice to a claimant regarding the information necessary to substantiate a claim.  The new version of 38 C.F.R. § 3.159(b)(1), removes the portion of the regulation which states that VA will request that the claimant provide any evidence in his possession that pertains to the claim.  See 73 Fed. Reg. 23353-54 (April 30, 2008).

Subsequent to the initial adjudication of the Veteran's claims, a letter dated in September 2010 was sent to the Veteran in accordance with the duty to notify provisions of the VCAA.  38 U.S.C.A. § 5103; 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The Veteran was notified of the evidence that was needed to substantiate his claim; what information and evidence that VA will seek to provide and what information and evidence the Veteran was expected to provide, and that VA would assist him in obtaining evidence, but that it was his responsibility to provide VA with any evidence pertaining to his claims.  See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  He was also notified of the criteria for establishing an effective date and disability rating.  See Dingess.

Specific to requests to reopen, the claimant must be notified of both the reopening criteria and the criteria for establishing the underlying claim for service connection.  See Kent v. Nicholson, 20 Vet. App. 1 (2006).  In this case, the notice letter provided to the Veteran in September 2010 included the criteria for reopening a previously denied claim, the criteria for establishing service connection, and information concerning why the claim was previously denied.  Consequently, the Board finds that adequate notice has been provided, as the Veteran was informed about what evidence is necessary to substantiate the elements required to establish service connection that were found insufficient in the previous denial.

Here, the duty to notify was not satisfied prior to the initial decision on the Veteran's claims by the RO.  Under such circumstances, VA's duty to notify may not be "satisfied by various post-decisional communications from which a claimant might have been able to infer what evidence the VA found lacking in the claimant's presentation."  Rather, such notice errors may instead be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (where notice was not provided prior to the AOJ's initial adjudication, this timing problem can be cured by the Board remanding for the issuance of a VCAA notice followed by readjudication of the claim by the AOJ) see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as a statement of the case (SOC) or supplemental statement of the case (SSOC), is sufficient to cure a timing defect).

In this case, the VCAA duty to notify was satisfied subsequent to the initial AOJ decision by way of the September 2010 letter that addressed all notice elements.  Although the notice letter was not sent before the initial RO decision in this matter, the Board finds that this error was not prejudicial to the Veteran because the actions taken by VA after providing the notice have essentially cured the error in the timing of notice.  Not only has the Veteran been afforded a meaningful opportunity to participate effectively in the processing of his claim and given ample time to respond, but the claim was then readjudicated by way of a statement of the case (SOC) in August 2011, after the notice was provided.  For these reasons, it is not prejudicial to the Veteran for the Board to proceed to finally decide this appeal as the timing error did not affect the essential fairness of the adjudication.  See Shinseki v. Sanders/Simmons, 129 S.Ct. 1696 (2009); Fenstermacher v. Phila. Nat'l Bank, 493 F.2d 333, 337 (3d Cir. 1974) ("[N]o error can be predicated on insufficiency of notice since its purpose had been served.").  In order for the United States Court of Appeals for Veterans Claims (Court) to be persuaded that no prejudice resulted from a notice error, "the record must demonstrate that, despite the error, the adjudication was nevertheless essentially fair."  Dunlap v. Nicholson, 21 Vet. App. 112, 118 (2007).

The Veteran's service treatment records, private treatment records, VA authorized examination report, and hearing transcript have been associated with the claims file.  The Board specifically notes that the Veteran was afforded a VA examination with respect to his disability.  38 C.F.R. § 3.159(c)(4).  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

The duty to assist does not include provision of a medical examination or opinion unless new and material evidence has been secured to reopen a previously denied claim and VA finds that an examination is warranted.  See 38 C.F.R. § 3.159 (c)(4)(iii).  As will be discussed below, the Board concludes that new and material evidence has not been submitted to reopen this claim and thus there is no duty to provide an examination.  Because the Board finds that new and material evidence has not been received to reopen the Veteran's claim, the adequacy of examination is moot and further examination is not warranted.  See id.; see also Barr, 21 Vet. App. at 312; Woehlaert v. Nicholson, 21 Vet App 456, 463-64 (2007).

VA has provided the Veteran with opportunity to submit evidence and arguments in support of his claim.  The Veteran and his representative have not made the Board aware of any additional evidence that needs to be obtained prior to appellate review.  The record is complete and the case is ready for review.

B.  New and Material Evidence

Historically, the Veteran was originally denied service connection for an anxiety reaction with grand mal seizures in a February 1954 rating decision.

A finally adjudicated claim is an application which has been allowed or disallowed by the agency of original jurisdiction, the action having become final by the expiration of one year after the date of notice of an award or disallowance, or by denial on appellate review, whichever is the earlier.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.160(d), 20.302, 20.1103 (2011).  Thus, the February 1954 decision became final because the Veteran did not file a timely appeal.

The claim for entitlement to service connection may be reopened if new and material evidence is received.  Manio v. Derwinski, 1 Vet. App. 140 (1991).  New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate a claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2011).  Only evidence presented since the last final denial on any basis will be considered in the context of the entire record.  Evans v. Brown, 9 Vet. App. 273 (1996).  In determining whether evidence is new and material, the credibility of the new evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).

In determining whether new and material evidence has been received to reopen a claim, the U.S. Court of Appeals for Veterans Claims (Court) has indicated that there is a low threshold for determining whether evidence raises a reasonable possibility of substantiating a claim.  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  In determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should consider whether the evidence could reasonably substantiate the claim were the claim to be reopened, including by triggering VA's duty to obtain a VA examination.  Id. at 118.  Moreover, the claimant need not present evidence as to each element that was a specified basis for the last disallowance, but merely new and material evidence as to at least one of the bases of the prior disallowance.  Id. at 120 (noting the assistance of 38 C.F.R. § 3.159(c)(4) would be rendered meaningless if new and material evidence required a claimant submit medical nexus evidence when she has provided new and material evidence as to another missing element).

In reaching a determination on whether the claim should be reopened, the reason for the prior denial should be considered.  In essence, at the time of the prior denial, the service treatment records show that he was diagnosed as having epilepsy.  Historical information establishes that he was on prescription medication for treatment of seizures prior to service entry.  He was also diagnosed as having anxiety reaction and emotional instability reaction.  On separation examination, it was noted he had somatic complaints, including nervousness, and hysterical seizures. The summary of defects included anxiety. In February 1954, the RO concluded he had preexisting seizures and anxiety and that there was no particular stress in service.  Since the prior final decision, additional evidence has been added to the claims file.  

A May 1989 electroencephalography showed normal findings.  

The Veteran underwent a May 2010 VA examination.  He reported that he had had seizures since childhood,  and it was noted on enlistment.  He said his seizures were well-controlled with medication and that he had not had a seizure in more than 20 years. The examiner concluded that the Veteran's seizure disorder existed prior to service.  It was noted that service treatment records demonstrated that he had a diagnosis of anxiety reaction with behavior simulating grand mal seizures and further military service did not worsen the condition. It was noted that there is no evidence from private records to indicate seizure activity.  The Veteran stated that the last seizure was more than 20 years ago.  It was noted if there was a seizure disorder it had apparently resolved as medical records do not support a diagnosis of seizures and the evidence did not support that military service aggravated the condition. 

Private treatment records dated June 2010 show the Veteran underwent a procedure for his right lower extremity.  A seizure disorder was listed among his discharge diagnoses.  

There is no evidence establishing a current psychiatric diagnosis.

Finally, the Veteran testified at a Board hearing in May 2012.  He stated that he had a seizure disorder prior to service which was controlled by medication.  However, he ran out of this medication and experienced a seizure while being transported to Germany on a ship.  He awoke in a hospital back in the United States, where he was able to receive treatment for his condition.  After he was discharged from service, he returned to his old hospital to continue his medication.  He stated that he did not have any seizure problems during his working career due to his medication.

The Board finds this evidence to be new, as it was not part of the record at the time of the prior final decision.  However, the evidence is not material, as it does not relate to the previously unestablished fact of whether the Veteran's preexisting seizure disorder was aggravated by service beyond its normal progression.  The VA examiner stated that the seizure condition was not aggravated by service.  The Veteran testified that the seizures he experienced in service was due to a lack of medication, and that once he resumed treatment, he did not have any significant seizure problems. Therefore, reopening the Veteran's previously denied claim of service connection  is not warranted.

As the claim is not reopened, the benefit of the doubt standard of proof does not apply.  Annoni v. Brown, 5 Vet. App. 463, 467 (1993).


ORDER

The Veteran's request to reopen a previously denied claim of service connection for an anxiety reaction with seizures is denied.



____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


